Citation Nr: 0426813	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the veteran may be recognized as a former prisoner of 
war.


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1942; January 1942 to May 1942; and September 1945 to 
May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to VA compensation benefits on the basis 
that the veteran was not recognized as a former prisoner of 
war.  The veteran perfected an appeal of that decision.

In October 2003 the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence.

2.  The preponderance of the probative evidence shows that 
the veteran was not held as a prisoner of war while on active 
duty with the Armed Forces of the United States.


CONCLUSION OF LAW

The veteran may not be recognized as a former prisoner of 
war.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y), 
3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is a former prisoner of war 
because he was imprisoned by the Japanese for three months in 
1943.

Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which have been codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April and September 2001 
by informing him of the evidence required to establish his 
status as a former prisoner of war.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The veteran was also provided with a copy of the appealed 
rating decision and a statement of the case.  In these 
documents the RO provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  In these documents 
the RO also informed him of the cumulative evidence provided 
to VA or obtained by VA on his behalf.  The Board finds that 
in all of these documents the RO informed the veteran of the 
evidence required to substantiate his claim, the evidence he 
was responsible for submitting, and the evidence that VA 
would obtain on his behalf.  Quartuccio, 16 Vet. App. at 183.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The statutes and regulation also provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c) (2003).  The 
RO has obtained a certification from the service department 
regarding the veteran's active military service and his 
claimed status as a former prisoner of war.  The veteran has 
submitted documents and statements, including hearing 
testimony, in support of his claim.  He has been accorded the 
opportunity to present evidence and argument, and has done 
so.  He has not indicated the existence of any other evidence 
that is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2003).

Relevant Laws and Regulations

A prisoner of war is defined as a person who, while serving 
in the active military, naval, or air service of the United 
States, was forcibly detained or interned in the line of duty 
by an enemy government or its agents, or a hostile force, 
during a period of war.  VA shall accept the finding of the 
appropriate service department that a person was a prisoner 
of war unless a reasonable basis for questioning that 
determination is found.  38 U.S.C.A. § 101(32) (West 2002); 
38 C.F.R. § 3.1(y) (2003).  

Active service of a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States will 
include a prisoner of war status immediately following a 
period of active duty, or a period of recognized guerrilla 
service or unrecognized guerrilla service under a recognized 
commissioned officer.  In those cases where following release 
from active duty the veteran is factually found by VA to have 
been injured or killed by the Japanese because of anti-
Japanese activity or his former service in the Armed Forces 
of the United States, such injury or death may be held to 
have been incurred in active service for VA benefit purposes.  
38 C.F.R. § 3.41(b) (2003).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Report of Transfer or Discharge from 
the Armed Forces of the United States, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the service department.  
VA may accept that evidence if the evidence is a document 
issued by the service department, the document contains the 
needed information, and VA finds that the document is genuine 
and that the information on the document is accurate.  If the 
document submitted by the claimant does not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203 (2003).


Analysis

In multiple statements and his October 2003 hearing testimony 
the veteran reported that he was imprisoned in the Japanese 
garrison at Ilagan, Isabela, for three months from August to 
October 1943.  It is his contention that this confinement by 
the Japanese constitutes being held as a prisoner of war, 
which would entitle him to the presumptions available to 
former prisoners of war.  He stated that he and four others 
in his guerrilla unit were captured by the Japanese, and 
released because the town was burned and the Japanese 
retreated.  He also stated that he returned to the guerrilla 
unit after he was released by the Japanese, and stayed with 
the guerrillas until he was separated from service.

In support of his claim he submitted a certification from the 
Republic of the Philippines, Department of National Defense 
indicating that he was a member of the United States Armed 
Forces in the Far East (USAFFE) from September 1941 to March 
1946, and that he had recognized guerrilla service beginning 
in January 1942.  He also presented a copy of his Affidavit 
of Philippine Army Personnel, completed in May 1946, which 
indicates that he was inducted into the USAFFE in September 
1941; served from September 1941 to January 1942 with the 
11th Infantry; served from January to May 1942 with the 14th 
Infantry; was a civilian farmer from May 1942 to August 1943; 
was captured by the Japanese in August 1943 and released in 
October 1943; was a civilian farmer from October 1943 to 
September 1945; and returned to military control from 
September to November 1945.  He also stated that he became a 
civilian farmer in May 1942 because his unit was disbanded, 
that he hid on the farm to avoid capture by the Japanese, and 
that he was captured by the Japanese in August 1943 due to 
Filipino spies.  After being released by the Japanese in 
October 1943, he returned to civilian farming.  He denied 
having incurred any wounds or illnesses during this time 
period.

The RO requested certification from the National Personnel 
Records Center (NPRC) of the veteran's military status from 
1941 to 1946.  In an August 2001 report the NPRC certified 
the following:

	Status				From				To
Pre-war service			September 1, 1941		December 7, 
1941
Beleaguered				December 8, 1941	
	January 14, 1942
No casualty status			January 15, 1942	
	January 19, 1942
Beleaguered				January 20, 1942		May 5, 
1942
Missing				May 6, 1942			May 14, 
1942
No casualty status			May 15, 1942		August 15, 
1945
Absent without leave		August 16, 1945		September 12, 
1945
Regular Philippine Army		September 13, 1945		May 
16, 1946

In addition, the NPRC certified that the veteran had no 
recognized guerrilla service, that he was not entitled to 
military pay while in no casualty status because he was 
engaged in civilian pursuits and not military activities, and 
that he was entitled to military pay while in missing status 
because he was with his unit awaiting disbandment.  None of 
his service from 1941 to 1946 was found to constitute being 
held as a prisoner of war.

Although the veteran now claims to have been in a guerrilla 
unit when captured by the Japanese in August 1943, when he 
completed his Affidavit of Philippine Army Personnel in 1946 
he stated that he was a civilian farmer from 1942 to 1945.  
He did not then report any guerrilla activity.  The 
statements made on separation from service are more probative 
than the veteran's history reported more than 50 years later.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  The Board finds, 
therefore, that his current allegation of guerrilla service 
is not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

The NPRC has certified that the veteran had no qualifying 
guerrilla service.  That finding by the service department is 
binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530 (1992) 
(VA is bound by the service department's certification of 
service).  The certification from the Republic of the 
Philippines, Department of National Defense is not probative 
of him having qualifying guerrilla service because it was not 
issued by the service department.  38 C.F.R. § 3.203 (2003).  
The Board finds, therefore, that the veteran had no 
qualifying guerrilla service from 1941 to 1946.  Because the 
veteran's confinement by the Japanese from August to October 
1943 did not occur immediately following a period of active 
duty, or a period of qualifying guerrilla service, that 
confinement does not constitute being held as a prisoner of 
war.  38 C.F.R. § 3.41(b) (2003).

The Board notes that, pursuant to 38 C.F.R. § 3.41(b), an 
injury inflicted on the veteran by the Japanese due to anti-
Japanese activity or his former service in the Armed Forces 
of the United States may be held to have been incurred in 
active service for VA benefit purposes.  He was asked during 
the October 2003 hearing to explain the reason for his 
imprisonment by the Japanese, but did not indicate that it 
was due to anti-Japanese activity or his former service in 
the Armed Forces of the United States.  In addition, in the 
Affidavit of Philippine Army Personnel that he completed in 
May 1946, he denied having incurred any injuries or diseases 
during his military service.  The evidence does not indicate, 
therefore, that he suffered any injury or disease at the 
hands of the Japanese that was due to anti-Japanese activity 
or his former service in the Armed Forces of the United 
States.

In summary, the preponderance of the probative evidence shows 
that the veteran's imprisonment from August to October 1943 
does not constitute being held as a prisoner of war.  The 
Board finds, therefore, that the preponderance of the 
probative evidence shows that the veteran may not be 
recognized as a former prisoner of war for VA benefit 
purposes.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).  


ORDER

The veteran's claim to establish his status as a former 
prisoner of war is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



